Motion by petitioner, James P. McGarry, a suspended attorney, whose period of suspension has expired has petitioned this court for reinstatement to the Bar of the State of New York.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report on (1) whether the petitioner has complied with this court’s order of suspension and its rules thereon and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor-at-law.
The petition for reinstatement will be held in abeyance, pending the Committee’s report. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.